Title: To James Madison from Ambrose Spencer, 18 April 1812
From: Spencer, Ambrose
To: Madison, James


Sir,
Albany April 18. 1812.
A Nephew of mine Philip D. Spencer, now a mid-shipman on board the President, has conceived a disgust to the sea-service & wishes very much a Lieutenancy in the Army. He is about 20 ys. old, of excellent size & I believe well qualified for that station.
If Your Excellency, could bestow this appointment on him it would be gratefully received by the Father & son & oblige me.
You will excuse this direct application, his name has been sent forward some time since & appears not to have been attended to.
It gives me great satisfaction to assure you that the Embargo has no effect on the public mind, the Country has been long since prepared for the ultima ratio. It operates severely on Merchants who have adventured in the purchase of grain. Our elections will terminate well notwithstanding the event in Massachusetts. With high respect & great consideration your Excellency’s Obdt. sevt.
Ambrose Spencer
 